Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 10/26/21 & the interview on 11/2/21.  As directed by the amendment: claims 1-5, 7-14, and 16-18 have been amended, claims 6 and 15 have been cancelled, and claim 19 has been added.  As per the reasons below, the application is in condition for allowance of claims 1-5, 7-14, and 16-19.

Terminal Disclaimer
The terminal disclaimer filed on 11/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/626948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed diving apparatus, the prior art does not disclose, either alone or suggest in combination, a diving apparatus including an air pump having a rigid housing with an interior space extending along a longitudinal axis from an interior-space beginning to an interior-space end which includes an opening closed by a bag-shaped flexible part in order to form a variable pump volume bounded by the housing and the flexible part in order to form a variable pump volume bounded by the housing and the flexible part, wherein the air pump is designed such that in the event of an overpressure caused by surrounding water, the flexible part is pressed into the interior space reducing the pump volume and bearing at least in portions on an inner wall of the housing in a contact portion of the interior space in order to compress air in the pump and supply it from a region of the interior-space 
The closest prior art references of record are: Tragatschnig (5,092,327), Stafford (4,919,631), Diggs (4,022,201), McLeod et al. (2011/0057009), Gargaro, III et al. (2010/0158605), McNemar (4,877,167), Vautin (3,050,055), Ellwitz (7,258,509), Saillet et al. (2005/0000516), Antonelli (2002/0166555), and Gilbert (4,348,976) are all related to aspects of the claimed invention; however, they do not disclose, either alone or suggest in combination the limitations discussed above and set forth in independent claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN W STUART/Primary Examiner, Art Unit 3785